 

Exhibit 10.1

 

2013 EQUITY INCENTIVE PLAN
OF
SIGMA LABS, INC.

 

1. PURPOSES OF THE PLAN

 

The purposes of the 2013 Equity Incentive Plan (the “Plan”) of Sigma Labs, Inc.,
a Nevada corporation (the “Company”), are to:

 

1.1 Encourage selected employees, directors, consultants and advisers to improve
operations and increase the profitability of the Company;

 

1.2 Encourage selected employees, directors, consultants and advisers to accept
or continue employment or association with the Company or its Affiliates; and

 

1.3 Increase the interest of selected employees, directors, consultants and
advisers in the Company’s welfare through participation in the growth in value
of the common stock of the Company (the “Common Stock”). All references herein
to stock or shares, unless otherwise specified, shall mean Common Stock.

 

2. TYPES OF AWARDS; ELIGIBLE PERSONS

 

2.1 The Administrator (as defined below) may, from time to time, take the
following action, separately or in combination, under the Plan: (i) grant
“incentive stock options” (“ISOs”) intended to satisfy the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”); (ii) grant “non-qualified options” (“NQOs,”
and together with ISOs, “Options”); (iii) grant or sell Common Stock subject to
restrictions (“restricted stock”) or without restrictions, and (iv) grant stock
appreciation rights (any such right would permit the holder to receive the
excess of the fair market value of Common Stock on the exercise date over its
fair market value (or a greater base value) on the grant date (“SARs”)), either
in tandem with Options or as separate and independent grants. Any such awards
may be made to employees, including employees who are officers or directors, and
to individuals described in Section 1 of the Plan who the Administrator believes
have made or will make a contribution to the Company or any Affiliate (as
defined below); provided, however, that only a person who is an employee of the
Company or any Affiliate at the date of the grant of an Option is eligible to
receive ISOs under the Plan. The term “Affiliate” as used in the Plan means a
parent or subsidiary corporation as defined in the applicable provisions
(currently Sections 424(e) and (f), respectively) of the Code. The term
“employee” includes an officer or director who is an employee of the Company.
The term “consultant” includes persons employed by, or otherwise affiliated
with, a consultant. The term “adviser” includes persons employed by, or
otherwise affiliated with, an adviser.

 

2.2 Except as otherwise expressly set forth in the Plan, no right or benefit
under the Plan shall be subject in any manner to anticipation, alienation,
hypothecation, or charge, and any such attempted action shall be void. No right
or benefit under the Plan shall in any manner be liable for or subject to debts,
contracts, liabilities, or torts of any option holder or any other person except
as otherwise may be expressly required by applicable law.

 

3. STOCK SUBJECT TO THE PLAN; MAXIMUM NUMBER OF GRANTS

 

Subject to the provisions of Sections 6.1.1 and 8.2 of the Plan, the total
number of shares of Common Stock which may be issued as restricted stock or
unrestricted stock or on the exercise of Options or SARs under the Plan shall
not exceed 890,000 shares of Common Stock. The shares subject to an Option or
SAR or otherwise granted under the Plan which expire, terminate or are cancelled
unexercised shall become available again for grants under the Plan. If shares of
restricted stock awarded under the Plan are forfeited to the Company or
repurchased by the Company, the number of shares forfeited or repurchased shall
again be available under the Plan. Where the exercise price of an Option is paid
by means of the optionee’s surrender of previously owned shares of Common Stock
or the Company’s withholding of shares otherwise issuable upon exercise of the
Option as may be permitted herein, only the net number of shares issued and
which remain outstanding in connection with such exercise shall be deemed
“issued” and no longer available for issuance under the Plan. No eligible person
shall be granted Options and stock appreciation rights during any twelve-month
period covering more than 300,000 shares.

 

 

 

 

4. ADMINISTRATION

 

4.1 The Plan shall be administered by the Board of Directors of the Company (the
“Board”) or by a committee (the “Committee”) to which administration of the
Plan, or of part of thereof, is delegated by the Board (in either case, the
“Administrator”). The Board shall appoint and remove members of the Committee in
its discretion in accordance with applicable laws. At the Board’s discretion,
the Committee may be comprised solely of “non-employee directors” within the
meaning of Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or “outside directors” within the meaning of Section 162(m) of
the Code. The Administrator may delegate non-discretionary administrative duties
to such employees of the Company as the Administrator deems proper and the
Board, in its absolute discretion, may at any time and from time to time
exercise any and all rights and duties of the Administrator under the Plan.

 

4.2 Subject to the other provisions of the Plan, the Administrator shall have
the authority, in its discretion: (i) to grant Options and SARs and grant or
sell restricted stock or unrestricted stock; (ii) to determine the fair market
value of the Common Stock subject to Options or other awards; (iii) to determine
the exercise price of Options granted, which shall be no less than the fair
market value of the Common Stock on the date of grant, the economic terms of
SARs granted, which shall provide for a benefit of the appreciation on Common
Stock over not less than the value of the Common Stock on the date of grant, or
the offering price of restricted stock; (iv) to determine the persons to whom,
and the time or times at which, Options or SARs shall be granted or restricted
stock granted or sold, and the number of shares subject to each Option or SAR or
the number of shares of restricted stock or unrestricted stock granted or sold;
(v) to construe and interpret the terms and provisions of the Plan, of any
applicable agreement and all Options and SARs granted under the Plan, and of any
restricted unrestricted stock award under the Plan; (vi) to prescribe, amend,
and rescind rules and regulations relating to the Plan; (vii) to determine the
terms and provisions of each Option and SAR granted and award of restricted
stock or unrestricted stock (which need not be identical), including but not
limited to, the time or times at which Options and SARs shall be exercisable or
the time at which the restrictions on restricted stock shall lapse; (viii) with
the consent of the grantee, to rescind any award or exercise of an Option or SAR
and to modify or amend the terms of any Option, SAR or restricted stock; (ix) to
reduce the purchase price of restricted stock or unrestricted stock; (x) to
accelerate or defer (with the consent of the grantee) the exercise date of any
Option or SAR or the date on which the restrictions on restricted stock lapse;
(xi) to issue shares of restricted stock to an optionee in connection with the
accelerated exercise of an Option by such optionee; (xii) to authorize any
person to execute on behalf of the Company any instrument evidencing the grant
of an Option. SAR or award of restricted stock or unrestricted stock; (xiii) to
determine the duration and purposes of leaves of absence which may be granted to
participants without constituting a termination of their employment for the
purposes of the Plan; and (xiv) to make all other determinations deemed
necessary or advisable for the administration of the Plan, any applicable
agreement, Option, SAR or award of restricted stock or unrestricted stock.

 

4.3 All questions of interpretation, implementation, and application of the Plan
or any agreement or Option, SAR or award of restricted stock shall be determined
by the Administrator, which determination shall be final and binding on all
persons.

 

5. GRANTING OF OPTIONS AND SARS; AGREEMENTS

 

5.1 No Options or SARs shall be granted under the Plan after ten (10) years from
the date of adoption of the Plan by the Board.

 

5.2 Each Option and SAR shall be evidenced by a written agreement, in form
satisfactory to the Administrator, executed by the Company and the person to
whom such grant is made. In the event of a conflict between the terms or
conditions of an agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall govern.

 

5.3 Each agreement shall specify whether the Option it evidences is an NQO or an
ISO, provided, however, all Options granted under the Plan to non-employee
directors, consultants and advisers of the Company are intended to be NQOs.

 

 

 

 

5.4 Subject to Section 6.3.3 with respect to ISOs, the Administrator may approve
the grant of Options or SARs under the Plan to persons who are expected to
become employees, directors, consultants or advisers of the Company, but are not
employees, directors, consultants or advisers at the date of approval.

 

6. TERMS AND CONDITIONS OF OPTIONS AND SARS

 

Each Option and SAR granted under the Plan shall be subject to the terms and
conditions set forth in Section 6.1. NQOs and SARs shall also be subject to the
terms and conditions set forth in Section 6.2, but not those set forth in
Section 6.3. ISOs shall also be subject to the terms and conditions set forth in
Section 6.3, but not those set forth in Section 6.2. SARs shall be subject to
the terms and conditions of Section 6.4.

 

6.1 Terms and Conditions to Which All Options and SARs Are Subject. All Options
and SARs granted under the Plan shall be subject to the following terms and
conditions:

 

6.1.1 Changes in Capital Structure. Subject to Section 6.1.2, if the Common
Stock of the Company is changed by reason of a stock split, reverse stock split,
stock dividend, recapitalization, combination or reclassification, or if the
Company effects a spin-off of the Company’s subsidiary, appropriate adjustments
shall be made by the Administrator, in its sole discretion, in (a) the number
and class of shares of stock subject to the Plan and each Option and SAR
outstanding under the Plan, and (b) the exercise price of each outstanding
Option; provided, that the Company shall not be required to issue fractional
shares as a result of any such adjustments. Any adjustment, however, in an
outstanding Option shall be made without change in the total price applicable to
the unexercised portion of the Option but with a corresponding adjustment in the
price for each share covered by the unexercised portion of the Option.
Adjustments under this Section 6.1.1 shall be made by the Administrator, whose
determination as to the nature of the adjustments that shall be made, and the
extent thereof, shall be final, binding, and conclusive. If an adjustment under
this Section 6.1.1 would result in a fractional share interest under an option
or any installment, the Administrator’s decision as to inclusion or exclusion of
that fractional share interest shall be final, but no fractional shares of stock
shall be issued under the Plan on account of any such adjustment.

 

6.1.2 Corporate Transactions. Except as otherwise provided in the applicable
agreement, in the event of a Corporate Transaction (as defined below), the
Administrator shall notify each holder of an Option or SAR at least thirty (30)
days prior thereto or as soon as may be practicable. To the extent not then
exercised all Options and SARs shall terminate immediately prior to the
consummation of such Corporate Transaction unless the Administrator determines
otherwise in its sole discretion; provided. however, that the Administrator, in
its sole discretion, may (i) permit exercise of any Options or SARs prior to
their termination, even if such Options or SARs would not otherwise have been
exercisable, and/or (ii) provide that all or certain of the outstanding Options
and SARs shall be assumed or an equivalent Option or SAR substituted by an
applicable successor corporation or entity or any Affiliate of the successor
corporation or entity. A “Corporate Transaction” means (i) a liquidation or
dissolution of the Company; (ii) a merger or consolidation of the Company with
or into another corporation or entity (other than a merger with a wholly-owned
subsidiary); (iii) a sale of all or substantially all of the assets of the
Company; or (iv) a purchase or other acquisition of more than 50% of the
outstanding stock of the Company by one person or by more than one person acting
in concert.

 

6.1.3 Time of Option or SAR Exercise. Subject to Section 5 and Section 6.3.4, an
Option or SAR granted under the Plan shall be exercisable (a) immediately as of
the effective date of the of the applicable agreement or (b) in accordance with
a schedule or performance criteria as may be set by the Administrator and
specified in the applicable agreement. However, in no case may an Option or SAR
be exercisable until a written agreement in form and substance satisfactory to
the Company is executed by the Company and the grantee.

 

6.1.4 Grant Date. The date of grant of an Option or SAR under the Plan shall be
the date approved or specified by the Administrator and reflected as the
effective date of the applicable agreement.

 

6.1.5 Non-Transferability of Rights. Except with the express written approval of
the Administrator, which approval the Administrator is authorized to give only
with respect to NQOs and SARs, no Option or SAR granted under the Plan shall be
assignable or otherwise transferable by the grantee except by will or by the
laws of descent and distribution. During the life of the grantee, an Option or
SAR shall be exercisable only by the grantee or permitted transferee.

 

 

 

 

6.1.6 Payment. Except as provided below, payment in full, in cash, shall be made
for all Common Stock purchased at the time written notice of exercise of an
Option is given to the Company and the proceeds of any payment shall be
considered general funds of the Company. The Administrator, in the exercise of
its absolute discretion after considering any tax, accounting and financial
consequences, may authorize any one or more of the following additional methods
of payment:

 

(a) Subject to the Sarbanes-Oxley Act of 2002, acceptance of the optionee’s full
recourse promissory note for all or part of the Option price, payable on such
terms and bearing such interest rate as determined by the Administrator (but in
no event less than the minimum interest rate specified under the Code at which
no additional interest or original issue discount would be imputed), which
promissory note may be either secured or unsecured in such manner as the
Administrator shall approve (including, without limitation, by a security
interest in the shares of the Company);

 

(b) Subject to the discretion of the Administrator and the terms of the stock
option agreement granting the Option, delivery by the optionee of shares of
Common Stock already owned by the optionee for all or part of the Option price,
provided the fair market value (determined as set forth in Section 6.1.9) of
such shares of Common Stock is equal on the date of exercise to the Option
price, or such portion thereof as the optionee is authorized to pay by delivery
of such stock;

 

(c) Subject to the discretion of the Administrator, through the surrender of
shares of Common Stock then issuable upon exercise of the Option, provided the
fair market value (determined as set forth in Section 6.1.9) of such shares of
Common Stock is equal on the date of exercise to the Option price, or such
portion thereof as the optionee is authorized to pay by surrender of such stock;
and

 

(d) By means of so-called cashless exercises as permitted under applicable rules
and regulations of the Securities and Exchange Commission and the Federal
Reserve Board.

 

6.1.7 Withholding and Employment Taxes. At the time of exercise and as a
condition thereto, or at such other time as the amount of such obligation
becomes determinable, the grantee of an Option or SAR shall remit to the Company
in cash all applicable federal and state withholding and employment taxes. Such
obligation to remit may be satisfied, if authorized by the Administrator in its
sole discretion, after considering any tax, accounting and financial
consequences, by the holder’s (i) delivery of a promissory note in the required
amount on such terms as the Administrator deems appropriate, (ii) tendering to
the Company previously owned shares of Common Stock or other securities of the
Company with a fair market value equal to the required amount, or (iii) agreeing
to have shares of Common Stock (with a fair market value equal to the required
amount), which are acquired upon exercise of the Option or SAR, withheld by the
Company.

 

6.1.8 Other Provisions. Each Option and SAR granted under the Plan may contain
such other terms, provisions, and conditions not inconsistent with the Plan as
may be determined by the Administrator, and each ISO granted under the Plan
shall include such provisions and conditions as are necessary to qualify the
Option as an “incentive stock option” within the meaning of Section 422 of the
Code.

 

6.1.9 Determination of Value. For purposes of the Plan, the fair market value of
Common Stock or other securities of the Company shall be determined as follows:

 

(a) If the stock of the Company is listed on a securities exchange or is
regularly quoted by a recognized securities dealer, and selling prices are
reported, its fair market value shall be the closing price of such stock on the
date the value is to be determined, but if selling prices are not reported, its
fair market value shall be the mean between the high bid and low asked prices
for such stock on the date the value is to be determined (or if there are no
quoted prices for the date of grant, then for the last preceding business day on
which there were quoted prices).

 

 

 

 

(b) In the absence of an established market for the stock, the fair market value
thereof shall be determined in good faith by the Administrator, with reference
to the Company’s net worth, prospective earning power, dividend-paying capacity,
and other relevant factors, including the goodwill of the Company, the economic
outlook in the Company’s industry, the Company’s position in the industry, the
Company’s management, and the values of stock of other corporations in the same
or a similar line of business.

 

6.1.10 Option and SAR Term. No Option or SAR shall be exercisable more than 10
years after the date of grant, or such lesser period of time as is set forth in
the applicable agreement (the end of the maximum exercise period stated in the
agreement is referred to in the Plan as the “Expiration Date”).

 

6.2 Terms and Conditions to Which Only NQOs and SARs Are Subject. Options
granted under the Plan which are designated as NQOs and SARs shall be subject to
the following terms and conditions:

 

6.2.1 Exercise Price. The exercise price of an NQO and the base value of an SAR
shall be the amount determined by the Administrator as specified in the option
or SAR agreement, but shall not be less than the fair market value of the Common
Stock on the date of grant (determined under Section 6.1.9).

 

6.2.2 Termination of Employment. Except as otherwise provided in the applicable
agreement, if for any reason a grantee ceases to be employed by the Company or
any of its Affiliates, Options that are NQOs and SARs held at the date of
termination (to the extent then exercisable) may be exercised in whole or in
part at any time within ninety (90) days of the date of such termination (but in
no event after the Expiration Date). For purposes of this Section 6.2.2,
“employment” includes service as a director, consultant or adviser. For purposes
of this Section 6.2.2, a grantee’s employment shall not be deemed to terminate
by reason of the grantee’s transfer from the Company to an Affiliate, or vice
versa, or sick leave, military leave or other leave of absence approved by the
Administrator, if the period of any such leave does not exceed ninety (90) days
or, if longer, if the grantee’s right to reemployment by the Company or any
Affiliate is guaranteed either contractually or by statute.

 

6.3 Terms and Conditions to Which Only ISOs Are Subject. Options granted under
the Plan which are designated as ISOs shall be subject to the following terms
and conditions:

 

6.3.1 Exercise Price. The exercise price of an ISO shall not be less than the
fair market value (determined in accordance with Section 6.1.9) of the stock
covered by the Option at the time the Option is granted. The exercise price of
an ISO granted to any person who owns, directly or by attribution under the Code
(currently Section 424(d)), stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
Affiliate (a “Ten Percent Stockholder”) shall in no event be less than one
hundred ten percent (110%) of the fair market value (determined in accordance
with Section 6.1.9) of the stock covered by the Option at the time the Option is
granted.

 

6.3.2 Disqualifying Dispositions. If stock acquired by exercise of an ISO
granted pursuant to the Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code (a disposition within two (2)
years from the date of grant of the Option or within one year after the issuance
of such stock on exercise of the Option), the holder of the stock immediately
before the disposition shall promptly notify the Company in writing of the date
and terms of the disposition and shall provide such other information regarding
the Option as the Company may reasonably require.

 

6.3.3 Grant Date. If an ISO is granted in anticipation of employment as provided
in Section 5.4, the Option shall be deemed granted, without further approval, on
the date the grantee assumes the employment relationship forming the basis for
such grant, and, in addition, satisfies all requirements of the Plan for Options
granted on that date.

 

6.3.4 Term. Notwithstanding Section 6.1.10, no ISO granted to any Ten Percent
Stockholder shall be exercisable more than five (5) years after the date of
grant.

 

 

 

 

6.3.5 Termination of Employment. Except as otherwise provided in the stock
option agreement, if for any reason an optionee ceases to be employed by the
Company or any of its Affiliates, Options that are ISOs held at the date of
termination (to the extent then exercisable) may be exercised in whole or in
part at any time within 90 days of the date of termination (but in no event
after the Expiration Date). For purposes of this Section 6.3.5, an optionee’s
employment shall not be deemed to terminate by reason of the optionee’s transfer
from the Company to an Affiliate, or vice versa, or sick leave, military leave
or other leave of absence approved by the Administrator, if the period of any
such leave does not exceed ninety (90) days or, if longer, if the optionee’s
right to reemployment by the Company or any Affiliate is guaranteed either
contractually or by statute.

 

6.4 Terms and Conditions Applicable Solely to SARs. In addition to the other
terms and conditions applicable to SARs in this Section 6, the holder shall be
entitled to receive on exercise of an SAR only Common Stock at a fair market
value equal to the benefit to be received by the exercise.

 

7. MANNER OF EXERCISE

 

7.1 An optionee wishing to exercise an Option or SAR shall give written notice
to the Company at its principal executive office, to the attention of the
officer of the Company designated by the Administrator, accompanied by payment
of the exercise price and/or withholding taxes as provided in Sections 6.1.6 and
6.1.7. The date the Company receives written notice of an exercise hereunder
accompanied by the applicable payment will be considered as the date such Option
or SAR was exercised.

 

7.2 Promptly after receipt of written notice of exercise and the applicable
payments called for by Section 7.1, the Company shall, without stock issue or
transfer taxes to the holder or other person entitled to exercise the Option or
SAR, deliver to the holder or such other person a certificate or certificates
for the requisite number of shares of Common Stock. A holder or permitted
transferee of an Option or SAR shall not have any privileges as a stockholder
with respect to any shares of Common Stock to be issued until the date of
issuance (as evidenced by the appropriate entry on the books of the Company or a
duly authorized transfer agent) of such shares.

 

8. STOCK

 

8.1 Grant or Sale of Stock.

 

8.1.1 No awards of Common Stock shall be granted under the Plan after ten (10)
years from the date of adoption of the Plan by the Board.

 

8.1.2 The Administrator may issue Common Stock under the Plan as a grant or for
such consideration (including services, and, subject to the Sarbanes-Oxley Act
of 2002, promissory notes) as determined by the Administrator. Common Stock
issued under the Plan shall be subject to the terms, conditions and restrictions
determined by the Administrator. The restrictions, if any, may include
restrictions concerning transferability, repurchase by the Company and
forfeiture of the shares issued, together with such other restrictions as may be
determined by the Administrator. If shares are subject to forfeiture or
repurchase by the Company, all dividends or other distributions paid by the
Company with respect to the shares may be retained by the Company until the
shares are no longer subject to forfeiture or repurchase, at which time all
accumulated amounts shall be paid to the recipient. All Common Stock issued
pursuant to this Section 8 shall be subject to a purchase or grant agreement,
which shall be executed by the Company and the prospective recipient of the
Common Stock prior to the delivery of certificates representing such stock to
the recipient. The purchase or grant agreement may contain any terms,
conditions, restrictions, representations and warranties required by the
Administrator. The certificates representing the shares shall bear any legends
required by the Administrator. The Administrator may require any purchaser or
grantee of Common Stock to pay to the Company in cash upon demand amounts
necessary to satisfy any applicable federal, state or local tax withholding
requirements. If the purchaser or grantee fails to pay the amount demanded, the
Administrator may withhold that amount from other amounts payable by the Company
to the purchaser or grantee, including salary, subject to applicable law. With
the consent of the Administrator in its sole discretion, a purchaser or grantee
may deliver Common Stock to the Company to satisfy this withholding obligation.
Upon the issuance of Common Stock, the number of shares reserved for issuance
under the Plan shall be reduced by the number of shares issued.

 

 

 

 

8.2 Changes in Capital Structure. In the event of a change in the Company’s
capital structure, as described in Section 6.1.1, appropriate adjustments shall
be made by the Administrator, in its sole discretion, in the number and class of
restricted stock subject to the Plan and the restricted stock outstanding under
the Plan; provided, however, that the Company shall not be required to issue
fractional shares as a result of any such adjustments.

 

8.3 Corporate Transactions. In the event of a Corporate Transaction, as defined
in Section 6.1.2 hereof, to the extent not previously forfeited, all restricted
stock shall be forfeited immediately prior to the consummation of such Corporate
Transaction unless the Administrator determines otherwise in its sole
discretion; provided, however, that the Administrator, in its sole discretion,
may remove any restrictions as to any restricted stock. The Administrator may,
in its sole discretion, provide that all outstanding restricted stock
participate in the Corporate Transaction with an equivalent stock substituted by
an applicable successor corporation subject to the restriction.

 

9. EMPLOYMENT OR CONSULTING RELATIONSHIP

 

Nothing in the Plan or any Option or award of Common Stock granted under the
Plan shall interfere with or limit in any way the right of the Company or of any
of its Affiliates to terminate the employment, consulting or advising of any
recipient thereof or restricted stock holder at any time, nor confer upon any
recipient, optionee or restricted stock holder any right to continue in the
employ of, or consult with, or advise, the Company or any of its Affiliates.

 

10. CONDITIONS UPON ISSUANCE OF SHARES

 

10.1 Securities Act. Shares of Common Stock shall not be issued pursuant to the
exercise of an Option or other award under the Plan unless the exercise of such
Option or payment under the awards, the receipt of Common Stock and the issuance
and delivery of such shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”).

 

10.2 Non-Compete Agreement. As a further condition to the receipt of Common
Stock pursuant to the exercise of an Option or any other award under the Plan,
the optionee or recipient may be required not to render services for any
organization, or engage directly or indirectly in any business, competitive with
the Company at any time during which (i) an Option is outstanding to such
Optionee and for six (6) months after any exercise of an Option or the receipt
of Common Stock pursuant to the exercise of an Option or other award and (ii)
restricted stock is owned by such recipient and for six (6) months after the
restrictions on such restricted stock lapse. Failure to comply with this
condition shall cause such Option and the exercise or issuance of shares
thereunder and/or any other award under the Plan to be rescinded and the benefit
of such exercise, issuance or award to be repaid to the Company.

 

11. NON-EXCLUSIVITY OF THE PLAN

 

The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.

 

12. MARKET STAND-OFF

 

Each optionee, holder of an SAR or recipient of Common Stock under the Plan, if
so requested by the Company or any representative of the underwriters in
connection with any registration of the offering of any securities of the
Company under the Securities Act, shall not sell or otherwise transfer any
shares of Common Stock so acquired during the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act; provided, however, that such restriction shall apply only to a
registration statement of the Company which includes securities to be sold on
behalf of the Company to the public in an underwritten public offering under the
Securities Act and the restriction period shall not exceed 90 days after the
registration statement becomes effective.

 

13. AMENDMENTS TO PLAN

 

The Board may at any time amend, alter, suspend or discontinue the Plan. Without
the consent of an optionee, holder of an SAR or holder of restricted stock, no
amendment, alteration, suspension or discontinuance may adversely affect such
person’s outstanding Option(s), SAR(s) or the terms applicable to restricted
stock except to conform the Plan and ISOs granted under the Plan to the
requirements of federal or other tax laws relating to ISOs. No amendment,
alteration, suspension or discontinuance shall require stockholder approval
unless (a) stockholder approval is required to preserve incentive stock option
treatment for federal income tax purposes or (b) the Board otherwise concludes
that stockholder approval is advisable.

 

14. EFFECTIVE DATE OF PLAN; TERMINATION

 

The Plan shall become effective upon adoption by the Board; provided, however,
that no Option or SAR or other award under the Plan shall be exercisable unless
and until written consent of the stockholders of the Company, or approval of
stockholders of the Company voting at a validly called stockholders’ meeting, is
obtained within twelve (12) months after adoption by the Board. If any Options,
SARs or other awards are so granted and stockholder approval shall not have been
obtained within twelve (12) months of the date of adoption of the Plan by the
Board, such Options, SARs or other awards shall terminate retroactively as of
the date they were granted. Awards may be made under the Plan and exercise of
Options, SARs or other awards shall occur only after there has been compliance
with all applicable federal and state securities laws. The Plan (but not Options
and SARs previously granted under the Plan) shall terminate ten (10) years from
the date of its adoption by the Board. Termination shall not affect any
outstanding Options or SARs or the terms applicable to other previously made
awards under the Plan.

 

 

